February 25, 2011


Ms. Kay E. Ellington
Law Offices of Kay Ellington, P.C.
211 N. Record, Suite 550 LB 12
Dallas, TX 75202
Mr. Barney L. McCoy
815 Hawthorne
Houston, TX 77006

RE:   Case Number:  08-0667
      Court of Appeals Number:  10-07-00305-CV
      Trial Court Number:  C200700032

Style:      EBERHARD SAMLOWSKI, M.D.
      v.
      CAROL WOOTEN

Dear Counsel:

      Today the Supreme  Court  of  Texas  issued  opinions  in  the  above-
referenced  cause.   You  may  obtain   a   copy   of   the   opinions   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. David Lloyd |
|   |Ms. Sharri      |
|   |Roessler        |